NATIONWIDE VARIABLE INSURANCE TRUST NVIT Worldwide Leaders Fund (formerly Gartmore NVIT Worldwide Leaders Fund) Supplement dated March 31, 2011 to the Summary Prospectus dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. The table following “Portfolio Management – Portfolio Managers” is deleted and replaced with the following: Portfolio Manager Title Length of Service Barrett Sides Lead Portfolio Manager, Invesco Since 1990 Clas Olsson Portfolio Manager, Invesco Since 1994 Matthew Dennis, CFA Lead Portfolio Manager, Invesco Since 2000 Ryan Amerman Lead Portfolio Manager, Invesco Since 1996 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
